751 F.2d 95
Cesar A. PERALES, Commissioner of Social Services of theState of New York, Plaintiff-Appellee,v.UNITED STATES of America and John R. Block, Secretary,United States Department of Agriculture,Defendants-Appellants.
No. 427, Docket 84-6249.
United States Court of Appeals,Second Circuit.
Argued Nov. 30, 1984.Decided Dec. 18, 1984.

Daniel D. Kaplan, Asst. Atty. Gen., New York City (Robert Abrams, Atty. Gen., of the State of New York, Paul M. Glickman, Asst. Atty. Gen., New York City, of counsel), for plaintiff-appellee.
Richard A. Simpson, Sp. Asst. U.S. Atty., New York City (Rudolph Giuliani, U.S. Atty., for the S.D.N.Y., Thomas D. Warren, Asst. U.S. Atty., New York City, of counsel), for defendants-appellants.
Before LUMBARD, WINTER and PRATT, Circuit Judges.
PER CURIAM:


1
The United States appeals from that portion of Judge Brieant's order, 598 F.Supp. 19, granting summary judgment and holding that the Department of Agriculture is not authorized to charge interest on debts arising out of the Food Stamp Program, 7 U.S.C. Sec. 2011 to 7 U.S.C. Sec. 2029 (1982), due it from the Department of Social Services of the State of New York.


2
We affirm for substantially the reasons stated in the district court's opinion.